Citation Nr: 1623317	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  05-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression, adjustment disorder, and irritable mood disorder.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The appellant served in the Reserve Component (RC) from January 1974 through June 1980, during which period his service consisted of various periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2015.  A transcript of the hearing is of record.

This case has a complicated and long procedural history.  The appellant offered testimony at a Board hearing before an Acting Veterans Law Judge in July 2009.  In a February 2013 decision, the Board denied nine separate claims, including a denial of the appellant's claim to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder.  The appellant appealed this denial to the United States Court of Appeal for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court determined that the appellant had abandoned five of the issues denied by the Board, and the Court affirmed three of the Board's denials of benefits.  As to the appellant's claim to reopen his claim for service connection for a psychiatric disorder, however, the Court concluded that the Board's determination that new and material evidence had not been submitted was clearly erroneous.  The Court therefore reversed the Board's finding and reopened the appellant's claim for service connection.  The Court further found that the Board's determination that the previous hearing satisfied the duties required of a hearing officer under 38 C.F.R. § 3.103(c)(2) was erroneous; the Court remanded the matter and ordered that the appellant be provided a new hearing in conjunction with his claim.

Following the Court's decision, the Board remanded the issue for a new hearing that was conducted in November 2015.  As noted during the hearing, the Veteran's attorney was not present for the hearing but the Veteran decided to proceed with the hearing without the presence of his attorney.  Therefore, the Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for a bilateral shoulder condition, a back condition, bilateral knee condition, total disability evaluation based on individual unemployment (TDIU) and clothing allowance were raised by the Veteran at the November 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not have a psychiatric condition that is shown to be causally or etiologically related to any disease, injury, or incident during active service.


CONCLUSION OF LAW

The criteria for service connection for  a psychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in March 2010, March 2006, and December 2003.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  In February 2009 correspondence, VA informed the Veteran that it had determined that his records from the Social Security Administration (SSA) could not be located and were therefore unavailable for review.  The correspondence explained that all efforts to obtain the records had been exhausted, and, based on these facts, VA had determined that further attempts to obtain the records would be unsuccessful and futile.  The correspondence lists the attempts made to obtain the records.  VA requested that the Veteran submit any relevant documents such as copies of SSA records or other relevant evidence or information that he thought would support his claim, to include such things as buddy statements.  

The service treatment records (STR) in the claim file are incomplete.  Therefore, the Board exercised a heightened obligation to carefully apply the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

No VA examination has been secured because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has a psychiatric condition that may be related to service.  No examination is necessary in such situations.

Under 38 C.F.R. § 3.103(c)(2), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Id. at 496   (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id. at 496-97.  At the hearing, the Judge explained the evidentiary elements necessary to establish a claim for service connection.  The Judge inquired as to post service treatment, but no additional treatment was mentioned in the testimony other than VA treatment, the records of which have already been obtained.  Any deficiencies in the Board hearing under section 3.103(c)(2) were not prejudicial, and no deficiencies have been shown or alleged.  Through notice letters, the Veteran has been advised of what evidence would substantiate his claim, and accorded opportunities to provide substantiating evidence.  VA has otherwise developed this claim, including obtaining records on the Veteran's behalf, as discussed above with regard to VA's duty to assist under the VCAA.  Moreover, the Veteran did not raise any new issues relevant to his claim at the hearing, and there is also no indication of any outstanding evidence he might submit. Id. at 499.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of any psychiatric issue, including depression, anxiety, or a mood disorder.  There is no separation examination in the claims file.  There are treatment records from his period of reserve duty that concern treatment for various complaints and injuries.  However, none of the records concern any mental health condition.

There are no post-service treatment records of any psychiatric issues in the immediate years after service.  In fact, the first post-service treatment records documenting any mental health issues are dated several decades after service.  The Veteran was seen in 2001 by social workers due to homelessness.  Alcohol and drug abuse were noted during this period.  A June 2001 social worker note indicates the Veteran has depression, which is the first documented indication of any mental health issue in the claims file.  The note also explains that the Veteran continues to use drugs and is not ready for treatment.  He denied suicidal ideation.  "He denied having any immediate problems or concerns."  A November 2001 note explained that the Veteran smelled like alcohol and was asked about seeking alcohol treatment.  He declined as he was not "ready to make a commitment."  

A VA psychiatric assessment/evaluation in August 2003 showed a diagnosis of adjustment disorder with depressed/irritable mood and alcohol dependence by history (Axis I) and also personality disorder with paranoid features (Axis II).  Depression has been listed as an active problem in his VA treatment records since August 2003.  

There was a positive PTSD "screen" in May 2007.  However, there is no record in the claims file showing that the Veteran has ever been diagnosed with PTSD.  Beginning in August 2007, he was seen after a fall for various bodily injuries.  In the following months, he was seen several times and social worker notes are included during this period.  He had a positive PTSD screening in November 2007.  There are additional social work notes from this period documenting on and off homelessness and alcohol abuse.  

There is a psychology note date in December 2007 that indicates that the Veteran is not experiencing any "mental health related distress."  In the psychiatric assessment, the Veteran was diagnosed with only alcohol abuse.  The report notes that the Veteran's "basic problem is that he is still using alcohol.  The [Veteran] also states that he would like treatment for posttraumatic stress disorder, however, in his history, I could find no criteria A for posttraumatic stress disorder."

In May 2009, the Veteran was seen by a primary care physician.  The physician recommended the Veteran be seen by a mental health specialist, but the Veteran refused a mental health referral at that time.  There is a social worker note from November 2011 wherein he denied suicidal ideation.  Since that time, there are notations of the Veteran's mental health problems, including depression and mood disorder.

Significantly, in none of the treatment records is there any opinion linking the Veteran's mental health conditions with service.  There are no medical records or opinions that weigh in favor of service connection.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The probative evidence does not support a finding that it is as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a psychiatric disorder, claimed as depression, adjustment disorder, and irritable mood disorder, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


